Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 as submitted on 06/30/2020 for consideration were examined for this non-final office action.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/917,349, filed on 06/30/2020.
Claims 1-17 will be give the priority date of 07/02/2019 for this reason. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 06/30/2020 was considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
The term “paediatrics” should be “pediatrics” on Page 8, Paragraph 0016, Line 2.  
The term “benefical” should be “beneficial” on Page 21, Paragraph 0034, Line 2.
The term “descison” should be “decision” on Page 21, Paragraph 0034, Line 2.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Line 12 reads “indicative on” it should read “indicative of”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
With respect to claim 17, it meets all three prongs listed above and is therefore interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “A device for inferring a justification for a further medical test comprising means for performing” in claim 17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With respect to “A device for inferring a justification for a further medical test comprising means for performing” in claim 17, the specification does not provide sufficient structure for the device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception of an abstract idea without significantly more. Claims 1-15 are drawn to a method, Claim 16 is drawn to a computer program product, and claim 17 is drawn to a device each of which is within the four statutory categories (i.e. a process, machine, manufacture, or composition of matter). 
	Step 2A (1):
	Claim 1 recites, in part, performing the steps of:
calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database,
simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, and
augmenting the data from a subject with said at least one simulated value from said one medical condition, and
calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database.
	The above falls within the scope of a mathematical concept mainly mathematical calculations and therefore recites an abstract idea. 
	Independent claims 16 and 17 recite similar limitations and also recite an abstract idea under the same analysis. 
	Step 2A (2):
	This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to:
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
Claim 16 additionally recites 1) A computer program product embodied on a non-transitory computer readable medium, and 2) the computer program product comprising computer instructions that, when executed on at least one processor of a system or an apparatus. 
	Claim 17 additionally recites 1) A device.
	The claims invoke computers and other machinery merely as tools to perform the abstract idea. With regards to a device, the specification describes it as “The device 220, 222, 240, 242 or 244 
contains memory 255, one or more processors 256, 257, and computer program code 258 residing in the memory 255 for implementing, for example, computations for inferring the justification of a further medical test. The device may also be functionally connected to a display 260 for example for displaying 21different confidence values of medical decision or message indicating whether a new further medical test would be beneficial in medical decision making” (Paragraph 0034). 
	Step 2B:
	The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
Mere Instructions To Apply An Exception. MPEP 2106.05(f)
	As explained above claims 16 and 17 recite the additional elements of a computer program product embodied on a non-transitory computer readable medium, the computer program product comprising computer instructions that, when executed on at least one processor of a system or an apparatus and a device.
	The above mentioned elements have been determined to be well-understood, routine, conventional activity in the field. The specification does not provide any indication that the calculating of confidence values and comparing of the values to a reference are performed by anything other than generic, off-the-shelf computer components. With regards to a device, the specification describes it as “The device 220, 222, 240, 242 or 244 contains memory 255, one or more processors 256, 257, and computer program code 258 residing in the memory 255 for implementing, for example, computations for 21different confidence values of medical decision or message indicating whether a new further medical test would be beneficial in medical decision making” (Paragraph 0034) The Bancorp Services v. Sun Life court decision (MPEP 2106(d)(II)(ii)) indicates that performing repetitive calculations on computers when claimed in a basic or high-level manner is well-understood, routine, and conventional.  
	Dependent claims: With respect to claims 2-15, they have been considered and determined to not integrate the judicial exception into a practical application or provide significantly more than the abstract idea. 
	Claim 2 merely recites wherein the method further comprises indicating that the further medical test is justified if said second value of confidence of medical decision is higher than a second cutoff. As a whole, the claim amounts to insignificant extra solution activity as it relates to mere data gathering and outputting the results. 
	Claim 3 merely recites wherein a value of confidence of medical decision is defined using a probabilistic measure. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 4 merely recites wherein a value of confidence of medical decision is defined using a probability of correct class (PCC). As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 5 merely recites wherein a value of confidence of medical decision is defined using disease-state index, which measures the location of said data from a subject relative to two groups of subjects. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 6 merely recites wherein said data from a subject comprises medical test data comprises data from cognitive tests or magnetic resonance imaging. The claim as a whole amount to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and gathered.
Claim 7 merely recites wherein said data from a subject comprises background factors of the subject.  The claim as a whole amount to insignificant extra solution activity as it relates to mere data gathering. 
	Claim 8 merely recites wherein background factors of the subject comprise age, gender, number of education years, information about co- morbidities, or medications used. The claim as a whole amount to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and gathered.
	Claim 9 merely recites wherein said at least one simulated value of the further medical test is corrected for at least one background factor of the subject. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 10 merely recites wherein said at least one simulated value of the further medical test is corrected for medical test data of the subject. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 11 merely recites wherein the further medical test is cerebrospinal fluid biomarkers or positron emission tomography imaging. The claim is not functional limiting, but rather a description of the types of additional medical test that could be ordered.
	Claim 12 merely recites wherein said confidence of medical decision is confidence of giving a certain treatment. The claim is not functionally limiting, but rather a description of the medical decision that is made. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 13 merely recites wherein said confidence of medical decision is confidence of diagnosis. The claim is not functionally limiting, but rather a description of the medical decision that is made. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
Claim 14 merely recites wherein said confidence of medical decision is confidence of diagnosis in cognitive disorders. The claim is not functionally limiting, but rather a description of the medical decision that is made. As a whole, the claim amounts to insignificant extra solution activity as it relates to selecting a particular type of data to be manipulated and displayed or output.
	Claim 15 merely recites wherein the first cutoff is the same as the second cutoff. As a whole, the claim amounts to insignificant extra solution activity as it relates to mere data gathering and outputting the results. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Itu (U.S. Pub. No. 20180315505) in view of Kline (U.S. Pub. No. 20060259329) and Redei (U.S. Pub. No. 20180199815).
Regarding claim 1, Itu teaches:
A method for inferring a justification for a further medical test (“systems and methods for optimizing the decision to perform additional clinical testing are provided” (Paragraph 0005)), comprising:
(“generating a model of cutoff values associated with an initial clinical test” (Paragraph 0006))
if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision (“determining whether a result of the initial clinical test performed on the patient provides a medical evaluation of the patient based on the at least one optimized cutoff value” (Paragraph 0008)), the following steps are performed:
calculating a second value of confidence of medical decision (“in response to determining that the result of the initial clinical test performed on the patient does not provide the medical evaluation of the patient, repeating steps a) and b) using a respective additional clinical test as the initial clinical test until it is determined that the result of the respective clinical test performed on the patient provides the medical evaluation of the patient” (Paragraph 0008)) 
But does not disclose:
by comparing data from a subject with corresponding data of subjects from a reference database,
 simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, and
augmenting the data from a subject with said at least one simulated value from said one medical condition, and
by comparing said augmented data from a subject with corresponding data of subjects from the reference database.
However, Kline teaches:
by comparing data from a subject with corresponding data of subjects from a reference database (“Once patient data 60 is obtained, it is compared 70 to the reference database 30 to return matching reference patient data, i.e., reference patients with corresponding data points stored in reference database 30” (Paragraph 0037)),
by comparing said augmented data from a subject with corresponding data of subjects from the reference database (“Once patient data 60 is obtained, it is compared 70 to the reference database 30 to return matching reference patient data, i.e., reference patients with corresponding data points stored in reference database 30” (Paragraph 0037)).
Itu and Kline are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision calculating a second value of confidence of medical decision  to incorporate the teachings of Kline and compare the original data as well as the augmented data from a subject with corresponding data of subjects from a reference database. The addition of comparing the original data as well as the augmented data from a subject with corresponding data of subjects from a reference database would help in “evaluating a patient for the probability of the presence of a potentially life-threatening disease” (Paragraph 0013).
But does not disclose:
simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, and
augmenting the data from a subject with said at least one simulated value from said one medical condition, and
However, Redei teaches:
simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition (“the identification of useful add-on markers may be performed by running a simulation of adding default (e.g., mean) values for the new biomarkers” (Paragraph 0095)), and
augmenting the data from a subject with said at least one simulated value from said one medical condition (“The identification of useful add-on markers may be performed by running a simulation of adding default (e.g., mean) values for the new biomarkers. Based on the simulations, the analytics system may calculate a revised Bayesian a-posteriori probabilities, with the add-on markers” (Paragraph 0095)), and
Examiner Notes: the biomarkers are indicative of a particular disease or condition
Itu and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision calculating a second value of confidence of medical decision to incorporate the teachings of Redei and simulate at least one value indicative on one medical condition for the further medical test, and augment the data from a subject with said at least one simulated value from said one medical condition. The addition of simulating at least one value indicative on one medical condition for the further medical test, and augmenting the data from a subject with said at least one simulated value from said one medical condition would help to “estimate the potential gain in diagnostic certainty” (Paragraph 0095). 

Regarding claim 2, Itu in view of Kline and Redei teaches the method of claim 1.
Itu further discloses:
wherein the method further comprises indicating that the further medical test is justified if said second value of confidence of medical decision is higher than a second cutoff (“optimizing the decision to perform additional clinical tests on a patient based on a result of an initial clinical test relative to optimized cutoff points” (Paragraph 0002)).
Examiner Notes: When optimizing the decision, a justification is provided as it relates to the initial test results.

Regarding claim 5, Itu in view of Kline and Redei teaches the method of claim 1.

wherein a value of confidence of medical decision is defined using disease-state index, which measures the location of said data from a subject relative to two groups of subjects (“A match is determined by searching the database to see whether any reference patients in reference database 30 have a data point within the interval established for that parameter based upon data from the new patient for whom the pretest probability is unknown” (Paragraph 0037)).
Examiner Notes: Kline discloses that patients are matched in the database based on conditional; and cardinal parameters. Conditional parameters include “duration of symptoms, the first symptom experienced, whether the patient has sought medical attention for the same complaint recently” (Paragraph 0039) this could include a prognosis or state of the disease. 
Itu, Kline, and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to further incorporate the teachings of Kline and have a value of confidence of medical decision is defined using disease-state index. The addition of having a value of confidence of medical decision is defined using disease-state index would help to obtain “more exact matching and a decreasing number of matches” (Paragraph 0040) providing a more definitive decision. 


Redei further discloses:
wherein said data from a subject comprises medical test data comprises data from cognitive tests or magnetic resonance imaging (“a patient's individual health data, including genotypic and phenotypic data. Genotypic data may include selected genetic markers, single nucleotide polymorphisms (SNPs), or the entire gene sequence. Phenotypic data may include physical exam data from a patient, clinical scores and rating scales, laboratory results such as from in-vitro tests, and in-vivo imaging data such as magnetic resonance imaging (MRI) scans” (Paragraph 0003)).
Itu, Kline, and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to further incorporate the teachings of Redei and have data from a subject comprise medical test data including data from cognitive tests or magnetic resonance imaging. The addition of having data from a subject comprise medical test data including data from cognitive tests or magnetic resonance imaging would help to personalize treatments so they can be better tailored to a patient’s individual data (Paragraph 0003). 

Regarding claim 7, Itu in view of Kline and Redei teaches the method of claim 1.

wherein said data from a subject comprises background factors of the subject (“a model of cutoff values associated with an initial clinical test and representing a tradeoff between a plurality of factors is generated from patient data” (Paragraph 0041)).  

Regarding claim 8, Itu in view of Kline and Redei teaches the method of claim 7.
Itu further discloses:
wherein background factors of the subject comprise age, gender, number of education years, information about co- morbidities, or medications used (“The patient data may include patient demographics, test results, medical equipment, clinical decisions and associated outcomes, or any other suitable type of patient data” (Paragraph 0041)).

Regarding claim 9, Itu in view of Kline and Redei teaches the method of claim 7.
Redei further discloses:
wherein said at least one simulated value of the further medical test is corrected for at least one background factor of the subject (“Certain statistical classifiers may further use a priori (prior) probability of disease as model input, which could, in another embodiment, be estimated based on risk factors and epidemiological data, such as cardiovascular risk factors and age, when these variables are not included directly as input variables” (Paragraph 0095)).
Itu, Kline, and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value 

Regarding claim 10, Itu in view of Kline and Redei teaches the method of claim 6.
Redei further discloses:
wherein said at least one simulated value of the further medical test is corrected for medical test data of the subject (“Certain statistical classifiers may further use a priori (prior) probability of disease as model input, which could, in another embodiment, be estimated based on risk factors and epidemiological data, such as cardiovascular risk factors and age, when these variables are not included directly as input variables” (Paragraph 0095)).
Examiner Notes: epidemiological data can include data from a patient’s medical records which would disclose any medical test taken by the patient and the results of those test. 
Itu, Kline, and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents 

Regarding claim 14, Itu in view of Kline and Redei teaches the method of claim 1.
Redei further discloses:
wherein said confidence of medical decision is confidence of diagnosis in cognitive disorders (“Diagnosis may include clinical scores (such as cognitive testing)” (Paragraph 0005)).
Itu, Kline, and Redei are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to further incorporate the teachings of Redei and have confidence of medical decision be confidence of diagnosis in cognitive disorders. The addition of having confidence of medical decision be confidence of diagnosis in cognitive disorders would help to lower overall cost by “staging the 

Regarding claim 16, Itu in view of Kline and Redei teaches the method of claim 1.
Itu further discloses:
A computer program product embodied on a non-transitory computer readable medium, the computer program product comprising computer instructions that, when executed on at least one processor of a system or an apparatus, is configured to perform the method according to claim (“a non-transitory computer readable medium stores computer program instructions, the computer program instructions when executed by a processor cause the processor to perform operations” (Paragraph 0016)).

Regarding claim 17, Itu in view of Kline and Redei teaches the method of claim 1.
Itu further disclose:
A device for inferring a justification for a further medical test comprising means for performing the method according to claim 1 (“Systems, apparatuses, and methods described herein may be implemented using digital circuitry, or using one or more computers using well-known computer processors, memory units, storage devices, computer software, and other components” (Paragraph 0085)).
 
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Itu (U.S. Pub. No. 20180315505) in view of Kline (U.S. Pub. No. 20060259329) and Redei (U.S. Pub. No. 20180199815) in further view of Mattila (U.S. Pub. No. 20150012225).
Regarding claim 3, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:
wherein a value of confidence of medical decision is defined using a probabilistic measure.

wherein a value of confidence of medical decision is defined using a probabilistic measure (“Measure of goodness and difference value for the indicator in question may be determined from the data used in the visualization by e.g. distance measures or probabilistic measures” (Paragraph 0040)).
Examiner Notes: The measure of goodness is a confidence measure
Itu, Kline, Redei, and Mattila are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to incorporate the teachings of Mattila and have a value of confidence of medical decision is defined using a probabilistic measure. The addition of having a value of confidence of medical decision is defined using a probabilistic measure would help to “indicate a relative distance of the system of interest between control and comparison states, or may indicate probabilities of whether the system of interest belongs to control or comparison states” (Paragraph 0027) where the control state means the patient is healthy and comparison state means the patient has the disease or illness. 

Regarding claim 4, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:

However, Mattila teaches:
wherein a value of confidence of medical decision is defined using a probability of correct class (PCC) (“correct classification rate (CCR) which is set as the measure of goodness for the composite indicator” (Paragraph 0067)).
Itu, Kline, Redei, and Mattila are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to incorporate the teachings of Mattila and have a value of confidence of medical decision is defined using a probability of correct class (PCC). The addition of having a value of confidence of medical decision is defined using a probability of correct class (PCC) would help to establish that the medical decision is made “belongs to control or comparison states” (Paragraph 0027) where the control state means the patient is healthy and comparison state means the patient has the disease or illness.

s 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Itu (U.S. Pub. No. 20180315505) in view of Kline (U.S. Pub. No. 20060259329) and Redei (U.S. Pub. No. 20180199815) in further view of Bruce (U.S. Pub. No. 20140155763).
Regarding claim 11, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:
wherein the further medical test is cerebrospinal fluid biomarkers or positron emission tomography imaging.
However, Bruce teaches:
wherein the further medical test is cerebrospinal fluid biomarkers or positron emission tomography imaging (“Additional laboratory testing including, but not limited to, blood tests, urinalysis, cultures, electrocardiogram (ECG or EKG), Sonogram/Ultrasounds, X-rays, Computerized Axial Tomography (CAT) Scans, Magnetic Resonance Imaging (MRI) or Positron Emission Tomography (PET) Scans may also be required in order to more definitively identify the illness, malady, disease, infection and/or trauma conditions affecting the patient” (Paragraph 0007)).
Itu, Kline, Redei, and Bruce are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the 

Regarding claim 12, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:
wherein said confidence of medical decision is confidence of giving a certain treatment.
However, Bruce teaches:
wherein said confidence of medical decision is confidence of giving a certain treatment (“determining whether the diagnostic result is unique or a high confidence diagnosis 1002 and if so it proceeds to FIG. 9(F) 1003 to determine the appropriate treatment regimen” (Paragraph 0076)).
Itu, Kline, Redei, and Bruce are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to incorporate the teachings of Bruce and have confidence of medical decision be confidence of giving a certain treatment. The addition of having confidence of medical decision be 

Regarding claim 13, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:
wherein said confidence of medical decision is confidence of diagnosis.
However, Bruce teaches:
wherein said confidence of medical decision is confidence of diagnosis (“The diagnosing includes selecting a diagnosis and a diagnosis confidence factor for the diagnosis for the patient” (abstract)).
Itu, Kline, Redei, and Bruce are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the reference database to incorporate the teachings of Bruce and have the confidence of medical decision be confidence of diagnosis. The addition of having confidence of medical decision be confidence of diagnosis would help a person to determine if additional or an alternative diagnosis would need to be found to explain the symptoms or issues a person is experiencing. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Itu (U.S. Pub. No. 20180315505) in view of Kline (U.S. Pub. No. 20060259329) and Redei (U.S. Pub. No. 20180199815) in further view of Mooney (U.S. Pub. No. 20180349027).
Regarding claim 15, Itu in view of Kline and Redei teaches the method of claim 1.
While Itu in view of Kline and Redei teaches the method of claim 1, but does not disclose:
wherein the first cutoff is the same as the second cutoff.
However, Mooney teaches:
wherein the first cutoff is the same as the second cutoff (“one or more of the clinical data 114 and patient-entered data 128, and matched with the best evidence-based medical standards of care reflected in the clinical rules” (Paragraph 0045)).
Examiner Notes: Applicant discloses that a first cutoff “defines the minimum acceptable confidence value for making a medical decision” (Paragraph 0005). It is also disclosed that the first confidence value is determined from medical data and patient data while the second is simulated and augmented using parameters that are known for the condition. 
Itu, Kline, Redei, and Mooney are analogous to the claimed invention because they optimize clinical decision making. Therefore, it would have been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Itu in view of Kline and Redei’s method for inferring a justification for a further medical test, calculating a first value of confidence of medical decision by comparing data from a subject with corresponding data of subjects from a reference database, and if the first value of confidence of medical decision is smaller than a first cutoff, which defines the minimum acceptable confidence value for making a medical decision simulating at least one value indicative on one medical condition for the further medical test, wherein said at least one value represents typical value for said medical condition, augmenting the data from a subject with said at least one simulated value from said one medical condition, and calculating a second value of confidence of medical decision by comparing said augmented data from a subject with corresponding data of subjects from the .

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
McKinnon (U.S. Pub. No. 20190313903) teaches a system and method for medical decision making based on probability of a condition from patient data and testing.
Daniel (U.S. Pat. No. 10,446,266) teaches a system and a method for providing justification of the appropriateness of a medical treatment. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATYANA N GRANT whose telephone number is (571)272-8067. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/T.N.G./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626